DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“receiver…” in claims 1, 2 and 4.
“estimator…” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Supporting information is found in Fig. 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20160137195, hereinafter Takahashi).
	Regarding claims 1 and 5, Takahashi teaches an automatic steering control apparatus and method capable of automatic steering control where a steering quantity in a vehicle is automatically controlled, the automatic steering control apparatus comprising (See at least Takahashi: Para. 0035): 
a target-path receiver configured to acquire a target path that is to be a traveling path of the vehicle (See at least Takahashi: Para. 0041); 
a target-rudder-angle receiver configured to acquire a target rudder angle that is to be a rudder angle in the vehicle, on the basis of the target path (See at least Takahashi: Para. 0041); 
a sideslip-angle estimator configured to estimate a sideslip angle in the vehicle that is traveling at the target rudder angle, on the basis of the target rudder angle and a vehicle condition of the vehicle (See at least Takahashi: Fig. 14); and 
an automatic steering controller that performs at least one of stopping of the automatic steering control and controlling of a steering-quantity regulation gain for regulating the target rudder angle, when the sideslip angle, estimated by the sideslip-angle estimator, is equal to or greater than a predetermined value (See at least Takahashi: Para. 0189).

	Regarding claim 3, Takahashi teaches the automatic steering control apparatus according to claim 2, 
(See at least Takahashi: Para. 0189).

	Regarding claim 4, Takahashi teaches the automatic steering control apparatus according to claim 2, 
wherein the target-path receiver acquires the target path on the basis of base information for acquiring the target path, in response to an update of the base information (See at least Takahashi: Para. 0041).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses “the target-path receiver repeatedly acquires the target path in a period during which the sideslip angle, estimated by the sideslip-angle estimator, is equal to or greater than the predetermined value, the automatic steering control apparatus further comprises a counter configured to count the number of times at which the target-path receiver acquires the target path, and    the automatic steering controller selectively performs the stopping of the automatic steering control and the controlling of the steering-quantity regulation gain on the basis of the number of times, counted by the counter”.
The closest prior art of record is Honda et al. (US 20160362102, hereinafter Honda). Honda teaches “the FB control unit 110 determines that the vehicle 10 is in an unstable condition when the slip angle of the vehicle 10 is greater than a predetermined value.  In addition, in order to eliminate such an 
In regards to claim 2, Honda taken either individually or in combination with Takahashi fails to teach or render obvious an apparatus for disclosing: “the target-path receiver repeatedly acquires the target path in a period during which the sideslip angle, estimated by the sideslip-angle estimator, is equal to or greater than the predetermined value, the automatic steering control apparatus further comprises a counter configured to count the number of times at which the target-path receiver acquires the target path, and    the automatic steering controller selectively performs the stopping of the automatic steering control and the controlling of the steering-quantity regulation gain on the basis of the number of times, counted by the counter”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663